                              Case 20-10161-LSS              Doc 20       Filed 01/27/20        Page 1 of 3



                                          UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF DELAWARE


             In re                                                            Chapter 11

             AMERICAN BLUE RIBBON HOLDINGS, LLC,                              Case No.: 20-10161 (LSS)
             a Delaware limited liability company, et al.,1
                                                                              (Joint Administration Requested)
                                       Debtors.


                                 NOTICE OF AGENDA OF MATTERS SCHEDULED
                               FOR HEARING ON JANUARY 28, 2020 AT 9:00 A.M. (ET)2

             PETITIONS

                 1.    Voluntary Petition Packages

                      A.      American Blue Ribbon Holdings, LLC [20-10161]
                      B.      Legendary Baking, LLC [20-10162]
                      C.      Legendary Baking Holdings, LLC [20-10163]
                      D.      Legendary Baking California, LLC [20-10164]
                      E.      SVCC, LLC [20-10165]

             DECLARATION IN SUPPORT OF FIRST DAY PLEADINGS

                 2.    Declaration of Kurt Schnaubelt in Support of First Day Motions [Docket No. 14;
                       1/27/20]

             MATTERS GOING FORWARD

                 3.    Debtors’ Motion for Entry of an Order Authorizing and Directing the Joint
                       Administration of Related Chapter 11 Cases for Procedural Purposes Only [Docket No.
                       2; 1/27/20]



             1
                 The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                 American Blue Ribbon Holdings, LLC (1224-Del.); Legendary Baking, LLC (2615-Del.); Legendary Baking
                 Holdings, LLC (2790-Del.); Legendary Baking of California, LLC (1760-Del.); and SVCC, LLC (9984-Ariz.).
                 The Debtors’ address is 3038 Sidco Drive, Nashville, TN 37204.
             2
                 The hearing will be held before The Honorable Laurie Selber Silverstein at the United States Bankruptcy
                 Court for the District of Delaware, 824 North Market Street, 5th Floor, Courtroom #5, Wilmington,
                 Delaware 19801. Any person who wishes to appear telephonically at the hearing must contact COURTCALL,
                 LLC at 866-582-6878 to register his/her telephonic appearance in accordance with the Instructions for
                 Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



25877141.4
                        Case 20-10161-LSS         Doc 20     Filed 01/27/20    Page 2 of 3



             4.    Debtors’ Application for an Order Appointing Epiq Corporate Restructuring, LLC as
                   Claims and Noticing Agent Effective as of the Petition Date [Docket No. 3; 1/27/20]

             5.    Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Continued Use
                   of Cash Management System, (II) Authorizing the Continuation of Intercompany and
                   Affiliate Transactions, (III) Granting Administrative Priority Status to Postpetition
                   Intercompany and Affiliate Claims, (IV) Authorizing Use of Prepetition Bank Accounts
                   and Payment Methods, (V) Extending Time to Comply with Requirements of 11 U.S.C.
                   § 345(b), (VI) Scheduling Final Hearing, and (VII) Granting Related Relief [Docket
                   No. 4; 1/27/20]

             6.    Debtors’ Motion for Entry of Interim and Final Orders (I) Approving the Debtors’
                   Proposed Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting
                   Utility Companies From Altering, Refusing, or Discontinuing Services, (III) Approving
                   the Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests, and
                   (IV) Granting Related Relief [Docket No. 5; 1/27/20]

             7.    Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Payment of
                   Prepetition Sales, Use, and Franchise Taxes and Similar Taxes and Fees,
                   (II) Authorizing Banks and Other Financial Institutions to Receive, Process, Honor, and
                   Pay Checks Issued and Electronic Payment Requests Made Relating to the Foregoing,
                   and (III) Scheduling a Final Hearing [Docket No. 6; 1/27/20]

             8.    Debtors’ Motion for Entry of an Order Authorizing Maintenance, Administration, and
                   Continuation of Certain Customer Programs [Docket No. 7; 1/27/20]

             9.    Debtors’ Motion for Entry of an Order Authorizing Payment of Certain Prepetition
                   Shipping, Delivery, and Warehousing Charges [Docket No. 8; 1/27/20]

             10.   Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a), 363, and 541 of the
                   Bankruptcy Code, (I) Authorizing the Payment of Prepetition Claims Asserted Under the
                   Perishable Agricultural Commodities Act and the Packers and Stockyards Act and
                   (II) Authorizing Banks to Honor and Process Checks and Electronic Transfer Requests
                   Related to the Foregoing [Docket No. 9; 1/27/20]

             11.   Debtors’ Motion for Order Confirming Administrative Expense Priority Status of
                   Debtors’ Undisputed Obligations for Postpetition Delivery of Goods Ordered
                   Prepetition [Docket No. 10; 1/27/20]

             12.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Payment of
                   Certain Prepetition Employee Claims, (II) Authorizing Honoring of Certain
                   Prepetition Employee Benefits and Confirming Right to Continue Employee Benefits
                   on Postpetition Basis, (III) Authorizing Reimbursement for Prepetition Expenses,
                   (IV) Authorizing Payment of Withholding and Payroll-Related Taxes, (V) Authorizing
                   Banks to Honor Prepetition Checks and Fund Transfers for Authorized Payments, and
                   (VI) Scheduling Final Hearing [Docket No. 11; 1/27/20]


                                                         2
25877141.4
                           Case 20-10161-LSS        Doc 20     Filed 01/27/20   Page 3 of 3




                13.   Debtors’ Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105,
                      362, 363, 364 and 507, (I) Approving Postpetition Financing, (II) Granting Liens and
                      Providing Superpriority Administrative Expense Status, (III) Modifying Automatic
                      Stay, (IV) Granting Related Relief, and (V) Scheduling Final Hearing [Docket No. 12;
                      1/27/20]

             Dated: January 27, 2020        /s/ Ian J. Bambrick
                                            Michael R. Nestor, Esq. (DE Bar No. 3526)
                                            Robert F. Poppiti, Jr., Esq. (DE Bar No. 5052)
                                            Ian J. Bambrick, Esq. (DE Bar No. 5455)
                                            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, DE 19801
                                            Tel: (302) 571-6600
                                            Fax: (302) 571-1253

                                            and

                                            David A. Fidler, Esq.
                                            Jonathan M. Weiss, Esq.
                                            Sasha M. Gurvitz, Esq.
                                            KTBS LAW LLP, f/k/a Klee, Tuchin, Bogdanoff & Stern LLP
                                            1999 Avenue of the Stars, 39th Floor
                                            Los Angeles, CA 90067
                                            Tel: (310) 407-4023
                                            Fax: (310) 407-9090

                                            Proposed Counsel to Debtors and Debtors in Possession




                                                           3
25877141.4
